DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111 filed on December 17, 2020 in response to a non-final office action dated September 17, 2020.
Claims 1 – 20 are pending.
Claims 1, 2, 8, 9. and 15 are amended.
Claims 1 – 20 are rejected.
Response to Arguments
Applicant’s arguments filed on 12/17/2020 have been fully considered and are persuasive to the rejection of claims 1 – 20 under 35 U.S.C. 103, and said rejections are withdrawn.  However upon further consideration, a new ground(s) of rejection to claims 1 – 20 under 35 U.S.C. 103 is made in view of applicant’s amendments to claims 1, 8, and 15.  The examiner here now responds to each argument.  Underlined text indicates claim language that was amended since the last office action.
In regard to claims 1 –2, 5 – 6, 8 – 9, 12 – 13, 15 – 16, and 19 – 20 the applicant argues that the prior art combination Amacker, Huang, and Matus fails to teach or suggest:
A) “ wherein the target recipient is a second vehicle; identifying the target recipient relevant to the captured voice command, within video content from one or more cameras of the first vehicle;” (as recited in claim1 and substantially replicated in claims 8 and 15).
The applicant states:
“ . . .  On page 7 of the Office Action, the Examiner cites paragraph [0076] of Matus as teaching or suggesting “identifying the target recipient relevant to the captured voice command.” Paragraph [0076] reads as follows: “In variations, Block S150 can include generating an output that includes a notification provided to the driver at a user interface of the receiving device (e.g., secondary device, second device, etc.). For example, the output can include an audio message that notifies the driver that they 

Applicant respectfully submits that the Office could not reasonably interpret Matus as teaching or suggesting anything more than generally identifying a recipient of a notification. Matus neither teaches nor suggests a voice command, a target recipient extracted from a voice command, identifying that target recipient, nor identifying any relationship whatsoever between a voice command, a target recipient, and a message content, much less where the target recipient is a second vehicle.

On page 7 of the Office Action, the Examiner cites paragraph [0062] of Matus as teaching or suggesting . .based on the analyzed video content.” Paragraph [0062] reads as follows: “Block S130 can include predicting a traffic-related event (e.g., a near-miss, a nearcollision, etc.) based on movement data and/or supplementary data. Characteristics of the predicted event can determine the relevant devices for notification, such as whether devices ahead of the primary device (e.g., the device collecting the datasets used for event determination) or behind the primary device are likely to be affected by the event. For example, Block S130 can include determining that a vehicle is passing the host vehicle (e.g., the vehicle in which the detecting or transmitting device is located) at high speed (e.g., via a camera of the device) and/or driving recklessly (e.g., weaving in and out of traffic), and thus relevant and/or affected users or devices can be located ahead of the vehicle in which the detecting device is located (e.g., in contrast to vehicles behind the first device).”

To the extent that the Office could interpret Matus as teaching or suggesting “based on analyzed video content,” the Office could at best interpret Matus as teaching or suggesting determining that a vehicle is passing the host vehicle at high speed using a camera. However, Matus does not identify the vehicle, nor make any connection between the vehicle and a voice command. And even assuming, ad arguendo, that Matus teaches or suggests “identifying the target recipient relevant to the captured voice command” by “generating an output that includes a notification provided to the driver at a user interface of the receiving device” (Matus, pp [0076]) as asserted by the Examiner on page 7 of the Office Action,

Matus does not identify the target recipient of the generated output by determining that a vehicle is passing the host vehicle at high speed via a camera of the device, and therefore could not be reasonably interpreted as identifying the target recipient relevant to the captured voice command based on video content.

For at least these reasons, Matus fails to teach or suggest at least the claim element, as amended, of “identifying the target recipient relevant to the captured voice command within video content from one or more cameras of the first vehicle.” . . . “).

A) In response to the applicant’s argument:
The applicant’s amendment to the independent claims 1, 8 and 15 substantially changed the scope of the independent claims by explicitly identifying the target recipient to be a second vehicle.  The et al. (U.S. 2018/0204459 A1; herein referred to as Bradley) which in combination with Huang teaches all of the limitations of the amended independent claims.  Bradley is directed to utilizing crowd sourcing for identifying behavior patterns of vehicles traveling on the roadway so that messages can be created addressed to the vehicles.  Bradley discloses a driver of a first vehicle to use voice commands to identify and describe a driving behavior of a nearby second vehicle, the second vehicle is identified based on the description data obtained by the voice commands and images obtained from the imaging system of the vehicle which comprises at least one camera (see Bradley – Fig. 1, ¶ [0001],  ¶ [0012], ¶ [0058], ¶ [0061], ¶ [0066]).
As a result of the further search and consideration necessitated by the applicant’s amendments, the 35 U.S.C. 103 rejections from the previous office action have been withdrawn, but new grounds of rejection were found for claims 1 – 2, 5, 8 - 9, 12, 15 – 16, and 19 and said claims are rejected under 35 U.S.C. 103 over Bradley and Huang.  Further claims 3, 10, and 17 are rejected under 35 U.S.C. 103 over Bradley, Huang, and Amacker; claims 4, 11, and 18  are rejected under 35 U.S.C. 103 over Bradley, Huang, and Guruva; claims 6, 13, and 20 are rejected under 35 U.S.C. 103 over Bradley, Huang, and Matus; and claims 7 and 14 are rejected under 35 U.S.C. 103 over Bradley, Huang, Matus, and Penilla.  The applicant is directed to the respective rejections below.
The examiner recommends that the applicant review the specification for disclosure that if integrated into the independent claims would distinguish the amended claims from the cited prior art.  The applicant is invited to contact the examiner for an interview to discuss how to move the prosecution forward. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 –2, 5, 8 – 9, 12, 15 – 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (U.S. 2018/0204459 A1; herein referred to as Bradley) in view of Huang et al. (U.S. 2019/0122543 A1; herein referred to as Huang).
In regard to claim 1, Bradley teaches a computer-implemented method comprising  (see ¶ [0001] “ . . . systems and methods that utilize crowd sourcing to identifying behavior patterns of vehicles traveling on the roadway . . .”):
 capturing a voice command of a user in a first vehicle (see ¶ [0012] “ . . . enabling a driver of a first vehicle to use voice commands to identify and describe a driving behavior a nearby second vehicle. In embodiments, an on-board system of the first vehicle receives the voice command and obtains an image of identifying information of the second vehicle, e.g., a license plate number of the second vehicle. . . .”);
wherein the target recipient is a second vehicle (see Fig. 1, ¶ [0061] “ . . the computer 105 includes a voice recognition module 141 that converts voice commands received at the audio input 130 ; 
identifying the target recipient relevant to the captured voice command, within video content from one or more cameras of the first vehicle (see ¶ [0058] “ . . . the imaging system 125 is configured to capture images of other vehicles 150a-n that are nearby the vehicle 100. The imaging system 125 may comprise at least one camera having a field of view 127 that is configured to capture images of other vehicles nearby the vehicle 100. The imaging system 125 may include plural cameras at different locations on the vehicle 100 to provide fields of view ahead of, behind, and to both sides of the vehicle 100 . . . “;.see ¶ [0066] “ . . . the system determines a target vehicle based on the user input from step 505. In embodiments, the identification module 142 is configured to leverage the description data from the voice command (from step 505) to identify the described vehicle. In embodiments, the identification module 142 is programmed with image recognition techniques that compare the description data from the voice command to an image of vehicles currently observed by, e.g., in the field of view 127 of, the imaging system 125 . . .”).
Bradley fails to explicitly teach extracting an intent, a message payload, and a target recipient, of the message payload from the captured voice command of the user, using natural language processing; and transmitting the message payload to the identified target recipient based on the extracted intent.  However Huang teaches extracting an intent (e.g. deduced user intent) (see Fig. 1A, ¶ [0041] “ . . . FIG. 1A is a block diagram of an operating environment 100 of a digital assistant in accordance with a conventional configuration. The terms "home assistant", "digital assistant," "virtual assistant," "intelligent automated assistant," "voice-based digital assistant," "voice assistant", or , a message payload (e.g. structured query), and a target recipient  (see Fig. 1A, ¶ [0043] “ . . . Other devices (e.g., home appliances 124) in the smart home environment 122 are controlled by the digital assistant server 106 after the digital assistant server determines the user's intent and the destination device that the user intends to control using the voice command. . . .”) of the message payload from the captured voice command of the user (see ¶ [0077] “ . . . Once the natural language processor 332 identifies an actionable intent (or domain) based on the user request, the natural language processor 332 generates a structured query to represent the identified actionable intent. In some embodiments, the structured query includes parameters for one or more nodes within the domain for the actionable intent, and at least some of the parameters are populated with the specific information and requirements specified in the user request . . .”), using natural language processing (see ¶ [0078] “ . . . the natural language processor 332 passes the structured query (including any completed parameters) to the task flow processing module 336 ("task flow processor"). The task flow processor 336 is configured to perform one or more of: receiving the structured query from the natural language processor 332, completing the structured query, and performing the actions required to "complete" the user's ultimate request . . .”);
transmitting the message payload to the identified target recipient (see ¶ [0081] “ . . . Once the task flow processor 336 has completed the structured query for an actionable intent, the task flow processor 336 proceeds to perform the ultimate task associated with the actionable intent. Accordingly, the task flow processor 336 executes the steps and instructions in the task flow model according to the specific parameters contained in the structured query. In some embodiments, the steps and instructions in the task flow model includes identifying a particular device 124 that the user intends to control using  based on the extracted intent (see ¶ [0083] “ . . . the natural language processor 332, dialogue processor 334, and task flow processor 336 are used collectively and iteratively to deduce and define the user's intent, obtain information to further clarify and refine the user intent, and finally generate a response (e.g., provide an output to the user, or complete a task) to fulfill the user's intent . . .”)
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for controlling devices using a voice based interface that interprets voice signals into digital instructions that provide an intent, destination, and a query comprising tasks for an actionable intent to a second device, as taught by Huang, into a system and method for utilizing crowd sourcing for identifying behavior patterns of vehicles traveling on the roadway so that messages can be created addressed to the vehicles, wherein a driver of a first vehicle uses voice commands to identify and describe a driving behavior of a nearby second vehicle, and the second vehicle is identified based on the description data obtained by the voice commands and images obtained from the imaging system of the vehicle as taught by Bradley.  Such incorporation provides the Bradley platform with voice interpretation technology to better anticipate the intent of the driver making the voice command  so that it can be directed to the correct second vehicle. 
In regard to claim 2, the combination of Bradley and Huang teaches wherein the second vehicle is within a defined proximity of the first vehicle 
In regard to claim 5, the combination of Bradley and Huang teaches further comprising: transmitting the message payload to a third party target recipient (e.g. other drivers) (see Bradley ¶ [0062] “ . . . The central repository 155 may also be configured to report the determined pattern of driving behavior of a vehicle to various interested individuals, including: a driver of the vehicle for which the pattern of driving behavior is determined, and drivers of bystander vehicles that are nearby the vehicle for which the pattern of driving behavior is determined  via an intermediary recipient (e.g. central repository) (see Bradley ¶ [0063] “ . . . Implementations of the invention enable the driver of the vehicle 100 to use voice commands to identify a nearby vehicle (e.g., vehicle 150a) and describe an observed operation of the nearby vehicle. The voice command is received by the audio input 130 of the vehicle 100. Based on the voice command, the imaging system 125 on the vehicle 100 obtains identification information (e.g., a license plate number) of the nearby vehicle. The description of the observed operation of the nearby vehicle is summarized and attached as metadata to data defining the identification information (e.g., a license plate number) of the nearby vehicle, and the data is transmitted using the antenna 115 to a central repository 155 via the network 135 . . . “).
In regard to claim 8, Bradley teaches a computer program product (see  ¶ [0014] “ . . . The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration . . .”), comprising a non-transitory tangible storage device having program code embodied therewith (see  ¶ [0014]” . .. The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention . . .”), the program code executable by a processor of a computer (see  ¶ [0019] “ . . . These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create  to perform a method, the method comprising (see ¶ [0001] “ . . . systems and methods that utilize crowd sourcing to identifying behavior patterns of vehicles traveling on the roadway . . .”: 
capturing a voice command of a user in a first vehicle (see ¶ [0012] as described for the rejection of claim 1 and is incorporated herein);
 wherein the target recipient is a second vehicle (see Fig. 1, ¶ [0061] as described for the rejection of claim 1 and is incorporated herein);
identifying the target recipient relevant to the captured voice command, within video content from one or more cameras of the first vehicle (see ¶ [0058], ¶ [0066] as described for the rejection of claim 1 and is incorporated herein); 
Bradley fails to explicitly teach extracting an intent, a message payload, and a target recipient, of the message payload from the captured voice command of the user, using natural language processing; and transmitting the message payload to the identified target recipient based on the extracted intent.  However Huang teaches extracting an intent(e.g. deduced user intent) (see Fig. 1A, ¶ [0041] as described for the rejection of claim 1 and is incorporated herein), a message payload (e.g. structured query), and a target recipient(see Fig. 1A, ¶ [0043] as described for the rejection of claim 1 and is incorporated herein), of the message payload from the captured voice command of the user (see ¶ [0077] as described for the rejection of claim 1 and is incorporated herein), using natural language processing(see ¶ [0078] as described for the rejection of claim 1 and is incorporated herein), and transmitting the message payload to the identified target recipient (see ¶ [0081] as described for the rejection of claim 1 and is incorporated herein) based on the extracted intent (see ¶ [0081] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Huang with Bradley is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 9, the combination of Bradley and Huang teaches wherein the second vehicle is within a defined proximity of the first vehicle (see Bradley ¶ [0013] ] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 12, the combination of Bradley and Huang teaches further comprising: transmitting the message payload to a third party target recipient (e.g. other drivers) (see Bradley ¶ [0062] as described for the rejection of claim 5 and is incorporated herein) via an intermediary recipient (e.g. central repository) (see Bradley ¶ [0063] as described for the rejection of claim 5 and is incorporated herein).
In regard to claim 15, Bradley teaches a computer system, comprising (see ¶ [0014] “ . . . The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration . . . “):
one or more computer devices each having one or more processors and one or more tangible storage devices (see ¶ [0016] “ . . . Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network . . .”) ; and
a program embodied on at least one of the one or more storage devices“ . . . These computer readable program instructions may be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine, such that the instructions, which execute via the processor of the computer or other programmable data processing apparatus, create means for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks . . .”), the program having a plurality of program instructions for execution by the one or more processors (see ¶ [0014] “ . . . The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention . . . “), the program instructions comprising instructions for (see ¶ [0001] “ . . . systems and methods that utilize crowd sourcing to identifying behavior patterns of vehicles traveling on the roadway . . .”):
capturing a voice command of a user in a first vehicle (see ¶ [0012] as described for the rejection of claim 1 and is incorporated herein); 
wherein the target recipient is a second vehicle(see Fig. 1, ¶ [0061] as described for the rejection of claim 1 and is incorporated herein);
identifying the target recipient relevant to the captured voice command, within video content from one or more cameras of the first vehicle (see ¶ [0058], ¶ [0066] as described for the rejection of claim 1 and is incorporated herein); 
Bradley fails to explicitly teach extracting an intent, a message payload, and a target recipient, of the message payload from the captured voice command of the user, using natural language processing, and transmitting the message payload to the identified target recipient based on the extracted intent.  However Huang teaches extracting an intent(e.g. deduced user intent) (see Fig. 1A, ¶ [0041] as described for the rejection of claim 1 and is incorporated herein), a message payload (e.g. structured query), and a target recipient(see Fig. 1A, ¶ [0043] as described for the rejection of claim 1 and is incorporated herein), of the message payload from the captured voice command of the user (see ¶ [0077] as described for the rejection of claim 1 and is incorporated herein), using natural language processing(see ¶ [0078] as described for the rejection of claim 1 and is incorporated herein), and transmitting the message payload to the identified target recipient (see ¶ [0081] as described for the rejection of claim 1 and is incorporated herein) based on the extracted intent (see ¶ [0081] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Huang with Bradley is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 16, the combination of Bradley and Huang teaches wherein the second vehicle is within a defined proximity of the first vehicle (see Bradley ¶ [0013] ] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 19, the combination of Bradley and Huang teaches further comprising: transmitting the message payload to a third party target recipient (e.g. other drivers) (see Bradley ¶ [0062] as described for the rejection of claim 5 and is incorporated herein) via an intermediary recipient (e.g. central repository) (see Bradley ¶ [0063] as described for the rejection of claim 5 and is incorporated herein).
Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (U.S. 2018/0204459 A1; herein referred to as Bradley) in view of Huang et al. (U.S. 2019/0122543 A1; herein referred to as Huang) as applied to claims  1 –2, 5, 8 – 9, 12, 15 – 16, and 19 in further view of Amacker (U.S. 10,580,298 B1; herein referred to as Amacker).
In regard to claim 3, the combination of Bradley and Huang teaches wherein identifying the second vehicle within the defined proximity of the first vehicle (see Bradley ¶ [0013] ] as described for the rejection of claim 2 and is incorporated herein) includes at least one of the following in a group consisting of: matching a license plate number of the second vehicle with the captured voice command of the user (see Bradley ¶ [0063] “ . . . Implementations of the invention enable the driver of the vehicle 100 to use voice commands to identify a nearby vehicle (e.g., vehicle 150a) and describe an observed operation of the nearby vehicle. The voice command is received by the audio input 130 of the vehicle 100. Based on the voice command, the imaging system 125 on the vehicle 100 obtains identification information (e.g., a license plate number) of the nearby vehicle . . .”); and matching an image of the second vehicle with a verbal description of the second vehicle by the user  (see Bradley ¶ [0065 - 0066] “ . . . step 505 includes the driver of the vehicle 100 using a voice command to describe the second vehicle (e.g. vehicle 150a), and the voice command being received by the audio input 130 
The combination of Bradley and Huang fails to explicitly teach detecting vehicle-to-vehicle sensors between the first vehicle and the second vehicle; detecting Internet of Things (IoT) sensors between the first vehicle and the second vehicle.  However Amacker teaches detecting vehicle-to-vehicle sensors between the first vehicle and the second vehicle; (see Amacker – Col 4: Lines 44 – 49: “ . . . The one or more peripherals and/or sensors may be removably and operationally connect to vehicle(s) 140. Connection may be wired and/or wireless. Operational connection may refer to a connection which may facilitate communication of information between vehicle(s) 140 and individual components. . . .”); detecting Internet of Things (IoT) sensors (e.g. infrastructure sensors) between the first vehicle and the second vehicle (see Amacker – Fig. 3, Col 21: Lines 45-60: “ . . . FIG. 3 illustrates one 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for providing instructions between vehicles by capturing voice commands from a user of one vehicle and using machine language processing to interpret the voice command into a message for transmission to a second vehicle, as taught by Amacker, into a method and system for utilizing crowd sourcing for identifying behavior patterns of vehicles traveling on the roadway so that messages can be created addressed to the vehicles, wherein a driver of a first vehicle uses voice commands to identify and describe a driving behavior of a nearby second vehicle, and the second vehicle is identified based on the description data obtained by the voice commands in which a voice based interface that interprets voice signals into digital instructions that provide an intent, destination, and a query comprising tasks for an actionable intent to a second device, and the second device further identified using images obtained from the imaging system of the vehicle as taught by the combination of Bradley and Huang.  Such incorporation enables more information to be obtained between the vehicles in communication.
In regard to claim 10, the combination of Bradley and Huang teaches wherein identifying the second vehicle within the defined proximity of the first vehicle (see Bradley ¶ [0013] ] as described for   includes at least one of the following in a group consisting of: matching a license plate number of the second vehicle with the captured voice command of the user (see Bradley ¶ [0063] as described for the rejection of claim 3 and is incorporated herein); and matching an image of the second vehicle with a verbal description of the second vehicle by the user (see Bradley ¶ [0065 - 0066] as described for the rejection of claim 3 and is incorporated herein).
The combination of Bradley and Huang fails to explicitly teach detecting vehicle-to-vehicle sensors between the first vehicle and the second vehicle; detecting Internet of Things (IoT) sensors between the first vehicle and the second vehicle.  However Amacker teaches detecting vehicle-to-vehicle sensors between the first vehicle and the second vehicle (see Amacker – Col 4: Lines 44 – 49 as described for the rejection of claim 3 and is incorporated herein); detecting Internet of Things (IoT) sensors (e.g. infrastructure sensors) between the first vehicle and the second vehicle (see Amacker – Fig. 3, Col 21: Lines 45-60 as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Amacker with the combination of Bradley and Huang is described for the rejection of claim 3 and is incorporated herein.
In regard to claim 17, the combination of Bradley and Huang teaches wherein identifying the second vehicle within the defined proximity of the first vehicle (see Bradley ¶ [0013] ] as described for the rejection of claim 2 and is incorporated herein)  includes at least one of the following in a group consisting of: matching a license plate number of the second vehicle with the captured voice command of the user (see Bradley ¶ [0063] as described for the rejection of claim 3 and is incorporated herein); and matching an image of the second vehicle with a verbal description of the second vehicle by the user(see Bradley ¶ [0065 - 0066] as described for the rejection of claim 3 and is incorporated herein).
 detecting vehicle-to-vehicle sensors between the first vehicle and the second vehicle; detecting Internet of Things (IoT) sensors between the first vehicle and the second vehicle.  However Amacker teaches detecting vehicle-to-vehicle sensors between the first vehicle and the second vehicle (see Amacker – Col 4: Lines 44 – 49 as described for the rejection of claim 3 and is incorporated herein); detecting Internet of Things (IoT) sensors (e.g. infrastructure sensors) between the first vehicle and the second vehicle (see Amacker – Fig. 3, Col 21: Lines 45-60 as described for the rejection of claim 3 and is incorporated herein).
The motivation to combine Amacker with the combination of Bradley and Huang is described for the rejection of claim 3 and is incorporated herein.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (U.S. 2018/0204459 A1; herein referred to as Bradley) in view of Huang et al. (U.S. 2019/0122543 A1; herein referred to as Huang) as applied to claims  1 –2, 5, 8 – 9, 12, 15 – 16, and 19 in further view of Guruva et al. (U.S. 2019/0096244 A1; herein referred to as Guruva).
In regard to claim 4, the combination of Bradley and Huang fails to explicitly teach further comprising: transmitting, via peer-to-peer (P2P) communication, one or more segments of the analyzed video content to the identified target recipient; and  displaying the one or more segments of the analyzed video content on a user interface of the identified target recipient.  However Guruva teaches further comprising: transmitting, via peer-to-peer (P2P) communication (e.g. vehicle to vehicle) (see ¶ [0035] “ . . . Example 1 is a system for vehicle-to-vehicle communication, the system comprising: processing circuitry to: receive a data request from a remote vehicle for data not available to the remote vehicle . . . and provide the visual data and the metadata to the remote vehicle in response to the data request. . . . “), one or more segments of the analyzed video content to the identified target recipient (see ¶ [0016] “ . . . The host vehicle captures an image 202. The image 202 may be a frame from a video, a still image, etc. In an example a deep learning network analyzes the ; and displaying the one or more segments of the analyzed video content on a user interface of the identified target recipient (see ¶ [0027] “ . . . Computing device 600 may include a hardware processor 602 (e.g., a central processing unit (CPU), a graphics processing unit (GPU), a hardware processor core, or any combination thereof), a main memory 604 and a static memory 606, some or all of which may communicate with each other via an interlink (e.g., bus) 608. The computing device 600 may further include a display unit 610, an input device 612 (e.g., a keyboard), and a user interface (UI) navigation device 614 (e.g., a mouse). In an example, the display unit 610, input device 612, and UI navigation device 614 may be a touch screen display . . . “).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for vehicle to vehicle communication processing video data from one vehicle for display on a second vehicle, as taught by Guruva, into a method and system for utilizing crowd sourcing for identifying behavior patterns of vehicles traveling on the roadway so that messages can be created addressed to the vehicles, wherein a driver of a first vehicle uses voice commands to identify and describe a driving behavior of a nearby second vehicle, and the second vehicle is identified based on the description data obtained by the voice commands in which 
In regard to claim 11, the combination of Bradley and Huang fails to explicitly teach further comprising: transmitting, via peer-to-peer (P2P) communication, one or more segments of the analyzed video content to the identified target recipient; and displaying the one or more segments of the analyzed video content on a user interface of the identified target recipient.    However Guruva teaches further comprising: transmitting, via peer-to-peer (P2P) communication (e.g. vehicle to vehicle) (see ¶ [0035] as described for the rejection of claim 4 and incorporated herein), one or more segments of the analyzed video content to the identified target recipient (see ¶ [0016] as described for the rejection of claim 4 and incorporated herein) ; and displaying the one or more segments of the analyzed video content on a user interface of the identified target recipient (see ¶ [0027] as described for the rejection of claim 4 and incorporated herein).
The motivation to combine Guruva with the combination of Bradley and Heung  is described for the rejection of claim 4 and is incorporated herein.
In regard to claim 18, the combination of Bradley and Huang fails to explicitly teach further comprising: transmitting, via peer-to-peer (P2P) communication, one or more segments of the analyzed video content to the identified target recipient; and displaying the one or more segments of the analyzed video content on a user interface of the identified target recipient.  However Guruva teaches further comprising: transmitting, via peer-to-peer (P2P) communication (e.g. vehicle to vehicle) (see ¶ [0035] as described for the rejection of claim 4 and incorporated herein), one or more segments of the analyzed video content to the identified target recipient (see ¶ [0016] as described for  ; and displaying the one or more segments of the analyzed video content on a user interface of the identified target recipient (see ¶ [0027] as described for the rejection of claim 4 and incorporated herein).
The motivation to combine Guruva with the combination of Bradley and Heung  is described for the rejection of claim 4 and is incorporated herein.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (U.S. 2018/0204459 A1; herein referred to as Bradley) in view of Huang et al. (U.S. 2019/0122543 A1; herein referred to as Huang) as applied to claims  1 –2, 5, 8 – 9, 12, 15 – 16, and 19 in further view of Matus et al. (U.S. 2019/0122543 A1; herein referred to as Matus).
In regard to claim 6, Bradley teaches further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle (see Bradley ¶ [0079] “ . . . the central repository 155 transmits data, via the network 135, to an on-board computer of a receiving vehicle (e.g., similar to computer 105). The data may include the determined pattern of driving behavior and an identification of the vehicle that is associated with (i.e., the subject of) the determined pattern of driving behavior. The receiving vehicle may be the vehicle that is associated with the determined pattern of driving behavior, or may be a different vehicle referred to herein as a bystander vehicle . . .”);
Bradley fails to explicitly teach analyzing the message payload using the natural language processing to identify an action to be performed; and performing, automatically, the action via actuators.  However Huang teaches analyzing the message payload using the natural language processing to identify an action to be performed (see Huang ¶ [0071] “ . . . The natural language processing module 332 (" natural language processor") of the digital assistant 106' takes the sequence of words or tokens ("token sequence") generated by the speech-to-text processing module 330, and attempts to associate the token sequence with one or more "actionable intents" recognized by the ;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for controlling devices using a voice based interface that interprets voice signals into digital instructions that provide an intent, destination, and a query comprising tasks for an actionable intent to a second device, as taught by Huang, into a system and method for utilizing crowd sourcing for identifying behavior patterns of vehicles traveling on the roadway so that messages can be created addressed to the vehicles, wherein a driver of a first vehicle uses voice commands to identify and describe a driving behavior of a nearby second vehicle, and the second vehicle is identified based on the description data obtained by the voice commands and images obtained from the imaging system of the vehicle as taught by Bradley.  Such incorporation provides the Bradley platform with voice interpretation technology to better anticipate the intent of the driver making the voice command  so that it can be directed to the correct second vehicle where the message can be further interpreted to the second driver.
The combination of Bradley and Huang fails to explicitly teach and performing, automatically, the action via actuators.  However Matus teaches and performing, automatically, the action via actuators (see Matus - ¶ [0078] “ . . . inputs for robotic actuators linked to vehicle control interfaces, etc.). In an example, Block S150 includes providing the control instruction to a driver of a second vehicle (e.g., in which a receiving device is located) at a user interface of the receiving device. In another example wherein the method includes receiving the traffic-related communication at a second device of a set of secondary devices within a region of interest and collecting a movement dataset corresponding to at least one of a location sensor and a motion sensor of the second device (e.g., associated with PVA of the second vehicle), Block S150 can include generating a control instruction associated with the second vehicle based on the movement dataset. In a related example, Block S150 can include automatically controlling the second vehicle based on the control instruction. . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for improving vehicular traffic-related communications between devices located in different vehicles utilizing audio and video data originating from the vehicles, and controlling vehicle functions based on the communications as taught by Matus, into a method and system for utilizing crowd sourcing for identifying behavior patterns of vehicles traveling on the roadway so that messages can be created addressed to the vehicles, wherein a driver of a first vehicle uses voice commands to identify and describe a driving behavior of a nearby second vehicle, and the second vehicle is identified based on the description data obtained by the voice commands in which a voice based interface that interprets voice signals into digital instructions that provide an intent, destination, and a query comprising tasks for an actionable intent to a second device, and the second device further identified using images obtained from the imaging system of the vehicle as taught by the combination of Bradley and Huang.  Such incorporation enables a function for the second vehicle to be acted on based on the communications.
In regard to claim 13, Bradley teaches further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle (see Bradley ¶ [0079] as described for the rejection of claim 6 and is incorporated herein);
Bradley fails to explicitly teach analyzing the message payload using the natural language processing to identify an action to be performed; and performing, automatically, the action via actuators.  However Huang teaches analyzing the message payload using the natural language processing to identify an action to be performed (see Huang ¶ [0071] as described for the rejection of claim 6 and is incorporated herein);
The motivation to combine Huang with Bradley is described for the rejection of claim 6 and is incorporated herein.
 The combination of Bradley and Huang fails to explicitly teach and performing, automatically, the action via actuators.  However Matus teaches and performing, automatically, the action via actuators (see Matus - ¶ [0078] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Matus with the combination of Bradley and Huang is described for the rejection of claim 6 and is incorporated herein.
In regard to claim 20, Bradley teaches, further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle(see Bradley ¶ [0079] as described for the rejection of claim 6 and is incorporated herein);
Bradley fails to explicitly teach analyzing the message payload using the natural language processing to identify an action to be performed; and  performing, automatically, the action via actuators.  However Huang teaches analyzing the message payload using the natural language processing to identify an action to be performed (see Huang ¶ [0071] as described for the rejection of claim 6 and is incorporated herein);
The motivation to combine Huang with Bradley is described for the rejection of claim 6 and is incorporated herein.
 The combination of Bradley and Huang fails to explicitly teach and performing, automatically, the action via actuators.  However Matus teaches and performing, automatically, the action via actuators (see Matus - ¶ [0078] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Matus with the combination of Bradley and Huang is described for the rejection of claim 6 and is incorporated herein.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. (U.S. 2018/0204459 A1; herein referred to as Bradley) in view of Huang et al. (U.S. 2019/0122543 A1; herein referred to as Huang) in further view of in further view of Matus et al. (U.S. 2019/0122543 A1; herein referred to as Matus) as applied to claims 6, 15, and 20 and in further view of Penilla et al. (U.S. 2016/014486 A1; herein referred to as Penilla).
In regard to claim 7, Bradley teaches further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle (see Bradley ¶ [0079] as described for the rejection of claim 6 and is incorporated herein).
Bradley fails to explicitly teach analyzing the message payload using natural language processing to identify an action to be performed; providing an alert to the user identifying the action to be performed; and performing the identified action, in response to receiving authorization from the user.  However Huang teaches analyzing the message payload using natural language processing to identify an action to be performed (see Huang ¶ [0071] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Huang with Bradley is described for the rejection of claim 6 and is incorporated herein.
The combination of Bradley and Huang fails to explicitly teach providing an alert to the user identifying the action to be performed; and performing the identified action, in response to receiving authorization from the user.  However Matus teaches providing an alert to the user identifying the action to be performed (see Matus - ¶ [0074] “ . . . The method 100 can optionally include generating an output related to vehicle control based on the traffic-related communication S150. Block S150 functions to utilize the traffic-related communication at the receiving device to influence the operation of the vehicle in which the receiving device is located. Block S150 can also function to alert a driver to the occurrence of the traffic-related event, and to suggest a course of action to the driver in response to the traffic-related events . . . “);
The motivation to combine Matus with the combination of Bradley and Huang is described for the rejection of claim 6and is incorporated herein. Additionally, Matus adds capability to send messages from a first vehicle to alert a driver of the second vehicle of traffic related events and a suggested action in response to the event.
The combination of Bradley, Huang, and Matus fails to explicitly teach and performing the identified action, in response to receiving authorization from the user.  However Penilla teaches and performing the identified action, in response to receiving authorization from the user (see ¶ [0043]: “ . . .  the vehicle can learn over time the level of autonomy it should operate under based on learning in past decision points. For instance, the user can tell the vehicle system by voice or touch that it is not necessary to ask for permission to lower the vehicle temperature when it is deemed too hot for the user. After a data set has been compiled where the system attains a level of certainty, the system will no longer ask for permission to lower the temperature because it has learned that, for instance, in 4 of the last 4 times the system asked to lower the temperature, the user told the system not to ask for permission. Consequently, the 5.sup.th time the system determines it is time to lower the temperature in the vehicle it will not ask for permission. Alternatively, the vehicle may become too autonomous for a user's liking, so the user can ask the system to ask for permission next time it sets the seat warmer for example. This aids the vehicle system in determining the environmental inputs present when the user was ok with autonomy and when the user was not only with autonomy. For example, the vehicle system 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for processing user input provided to vehicles during use wherein voice inputs identify a mood of the user and customizes a vehicle response based on the detected mood, as taught by Penilla, into a method and system for utilizing crowd sourcing for identifying behavior patterns of vehicles traveling on the roadway so that messages can be created addressed to the vehicles, wherein a driver of a first vehicle uses voice commands to identify and describe a driving behavior of a nearby second vehicle, and the second vehicle is identified based on the description data obtained by the voice commands in which a voice based interface that interprets voice signals into digital instructions that provide an intent, destination, and a query comprising tasks for an actionable intent to a second device, and the second device further identified using images obtained from the imaging system of the vehicle,  and the system further utilizing audio and video data originating from the vehicles, and controlling vehicle functions based on the communications, as taught by the combination of Bradley, Huang and Manus.  Such incorporation enables commands that are sent to a vehicle to be authenticated before put into action.
In regard to claim 14, Bradley teaches further comprising:
receiving, by the target recipient, a message payload transmitted from the first vehicle (see Bradley ¶ [0079] as described for the rejection of claim 6 and is incorporated herein);
Bradley fails to explicitly teach analyzing the message payload using natural language processing to identify an action to be performed; providing an alert to the user identifying the action to be performed; and performing the identified action, in response to receiving authorization from the user.  However Huang teaches analyzing the message payload using natural language processing to identify an action to be performed (see Huang ¶ [0071] as described for the rejection of claim 6 and is incorporated herein).
The motivation to combine Huang with Bradley is described for the rejection of claim 6 and is incorporated herein.
The combination of Bradley and Huang fails to explicitly teach providing an alert to the user identifying the action to be performed; and performing the identified action, in response to receiving authorization from the user.  However Matus teaches providing an alert to the user identifying the action to be performed (see Matus - ¶ [0074] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Matus with the combination of Bradley and Huang is described for the rejection of claim 7 and is incorporated herein.
The combination of Bradley, Huang, and Matus fails to explicitly teach and performing the identified action, in response to receiving authorization from the user.  However Penilla teaches and performing the identified action, in response to receiving authorization from the user (see ¶ [0043] as described for the rejection of claim 7 and is incorporated herein).
The motivation to combine Penilla with the combination of Bradley, Huang, and Matus is described for the rejection of claim 7 and is incorporated herein. 
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.